NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                         2022 IL App (3d) 190286-U

                                   Order filed April 5, 2022
      ____________________________________________________________________________

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                     2022

      THE PEOPLE OF THE STATE OF                        )      Appeal from the Circuit Court
      ILLINOIS,                                         )      of the 12th Judicial Circuit,
                                                        )      Will County, Illinois,
             Plaintiff-Appellee,                        )
                                                        )      Appeal No. 3-19-0286
             v.                                         )      Circuit No. 06-CF-545
                                                        )
      WILLIE F. JOHNSON,                                )      Honorable
                                                        )      Amy M. Bertani-Tomczak,
             Defendant-Appellant.                       )      Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE DAUGHERITY delivered the judgment of the court.
            Presiding Justice O’Brien and Justice Lytton concurred in the judgment.
      ____________________________________________________________________________

                                                  ORDER

¶1          Held: The circuit court did not err in denying defendant leave to file a successive
                  postconviction petition.

¶2          Defendant, Willie F. Johnson, appeals from the Will County circuit court’s denial of his

     motion for leave to file a successive postconviction petition. Defendant argues the court

     erroneously denied his motion, because he sufficiently established cause and prejudice to permit

     the filing of a successive postconviction petition. We affirm.
¶3                                           I. BACKGROUND

¶4          After a jury trial, defendant was found guilty of two counts of predatory criminal sexual

     assault of a child (720 ILCS 5/12-14.1(a)(1) (West 2006)) for incidents between September 2003

     and September 2004, when defendant was approximately 21 years old. The court sentenced him

     to consecutive sentences of 15 years’ imprisonment for each count on November 21, 2006.

     Defendant was 24 years old.

¶5          Defendant appealed, arguing that the evidence was insufficient to find him guilty beyond

     a reasonable doubt. This court affirmed defendant’s convictions. People v. Johnson, No. 3-06-

     0904 (2008) (unpublished order under Illinois Supreme Court Rule 23).

¶6          On February 27, 2009, defendant filed, as a self-represented litigant, a postconviction

     petition arguing ineffective assistance of trial and appellate counsel. The circuit court dismissed

     the petition as frivolous and patently without merit. Defendant appealed but later moved to

     dismiss the appeal, which this court granted. People v. Johnson, No. 3-09-0323 (2010)

     (unpublished minute order).

¶7          On October 24, 2011, defendant filed a petition for relief from judgment pursuant to

     section 2-1401(c) of the Code of Civil Procedure. 735 ILCS 5/2-1401(c) (West 2010). The State

     filed a motion to dismiss, which the court granted. Defendant did not appeal the dismissal.

¶8          On September 13, 2013, defendant filed a motion for leave to file a successive

     postconviction petition. In his motion, defendant argued he was denied his right to effective

     assistance of counsel and there was newly discovered evidence to prove his actual innocence.

     The circuit court denied defendant’s motion, finding defendant had not met his burden to show

     cause and prejudice necessary to file a successive postconviction petition. Defendant appealed,

     and this court affirmed. People v. Johnson, 2015 IL App (3d) 130912-U.


                                                      2
¶9              Defendant filed a second motion for leave to file a successive postconviction petition on

       January 28, 2019. The proposed successive petition contained the claim that the court failed to

       consider his intellectual disability during sentencing. Defendant argued that the cause for failure

       to bring this claim in his first petition is that his intellectual disability made him unaware of the

       claim, and that he was prejudiced because his convictions and sentences violated his due process

       rights. An affidavit signed by defendant was also filed, along with medical reports from 2001

       and 2002 describing defendant’s mental health treatment history.

¶ 10            In denying defendant’s motion, the court found that the exhibits defendant provided were

       outdated and did not support any claim of intellectual disability. The court stated that it

       considered all this information at sentencing, as it was contained in defendant’s presentence

       investigation report. Further, the court held that defendant waived his claim, because he did not

       raise it on direct appeal or in his initial postconviction petition.

¶ 11                                               II. ANALYSIS

¶ 12            On appeal, defendant argues that the circuit court erred in denying his motion for leave to

       file a successive petition, because it alleged sufficient cause and prejudice to justify granting

       leave.

¶ 13            The Post-Conviction Hearing Act (725 ILCS 5/122-1 (West 2018)) contemplates the

       filing of only one postconviction petition. People v. Edwards, 2012 IL 111711, ¶ 22. Any claim

       not raised in the original petition is waived. 725 ILCS 5/122-3 (West 2018). A defendant may

       obtain leave of court to file a successive postconviction petition if he can show both cause and

       prejudice for his failure to raise the claim earlier. People v. Pitsonbarger, 205 Ill. 2d 444, 459

       (2002). “Cause” is defined as an “objective factor external to the defense that impeded counsel’s

       efforts to raise the claim in an earlier proceeding,” and “prejudice” exists where the petitioner


                                                           3
       can show that the alleged constitutional error so infected his trial that the resulting conviction

       violated due process. People v. Davis, 2014 IL 115595, ¶ 14. A defendant has the burden to

       obtain leave of court and also “must submit enough in the way of documentation to allow a

       circuit court to make that determination.” People v. Tidwell, 236 Ill. 2d 150, 161 (2010).

¶ 14          As stated in his motion for leave to file a successive petition, defendant believes he

       established cause because his intellectual disability prevented him from raising the claim in his

       initial petition. However, a defendant’s “failure to recognize his claim cannot be an objective

       factor external to the defense that prevents one from bringing the claim in defendant’s initial

       postconviction petition.” People v. Jellis, 2016 IL App (3d) 130779, ¶ 26. Additionally, the

       exhibits defendant provided in support of his cause allegation fail to support his claim. These

       exhibits established defendant’s mental health from over 15 years before he filed the motion for

       leave. Defendant provided no exhibits to establish that he suffered from an intellectual disability

       during the intervening years that prevented him from raising his proposed successive claims.

       Therefore, defendant has failed to allege the cause needed for leave to file a successive

       postconviction petition.

¶ 15          Defendant also argues that he established cause because he could not have brought his

       claims until after People v. Harris, 2018 IL 121932 and People v. House, 2019 IL App (1st)

       110580-B were decided. However, neither Harris nor House resolves the intellectual disability

       issue raised by defendant in his successive postconviction petition. In Harris, 2018 IL 121932,

       ¶ 56, the supreme court found the eighth amendment of the United States Constitution, which

       prohibits the imposition of cruel and unusual punishment, did not prohibit the imposition of a 76-

       year sentence on a young adult. Similarly, in House, 2019 IL App (1st) 110580-B, ¶ 65 (reversed

       in part, vacated in part, and remanded by People v. House, 2021 IL 125124), the first district


                                                         4
       considered whether the proportionate penalties clause of the Illinois Constitution prohibited the

       imposition of a mandatory natural life sentence on a young adult convicted of murder and

       aggravated kidnapping under a theory of accountability.

¶ 16           Moreover, defendant cannot rely on Harris and House to argue that a lengthy sentence

       should not be imposed on a young adult offender suffering from an intellectual disability because

       the Illinois Supreme Court has determined that a natural life sentence imposed on an

       intellectually disabled adult is not a constitutional violation. See People v. Coty, 2020 IL 123972,

       ¶¶ 39-45. More problematic for defendant is that he did not receive a life or de facto life

       sentence. See People v. Buffer, 2019 IL 122327, ¶ 41 (holding that a prison sentence of less than

       40 years does not create a de facto life sentence that could create a proportionate penalty

       violation). Therefore, the constitutional challenges raised in Harris, House, and Coty, would not

       be available to defendant. Accordingly, we conclude that defendant did not establish cause or

       prejudice, and the court did not err in denying defendant leave to file a successive postconviction

       petition.

¶ 17           Finally, defendant argues that at sentencing, the circuit court did not consider his age

       when he committed the offense. However, defendant has forfeited review of this issue because

       he raises it for the first time in this appeal. See People Jones, 213 Ill. 2d 498, 508-09 (2004) (a

       defendant may not raise an issue for the first time on appeal and must bring it in a successive

       postconviction petition); People v. Tenner, 206 Ill. 2d 381, 392 (2002) (any claim not raised in

       defendant’s initial postconviction is waived). Therefore, we decline to address this forfeited

       argument.

¶ 18                                           III. CONCLUSION

¶ 19           The judgment of the circuit court of Will County is affirmed.


                                                         5
¶ 20   Affirmed.




                   6